Title: Thomas Jefferson to Samuel M. Burnside, 8 August 1814
From: Jefferson, Thomas
To: Burnside, Samuel M.


          Sir Monticello Aug. 8. 14.
          I have recently recieved your favor of July 12. informing me that the American Antiquarian society had done me the honor of electing me a member of their body. duly sensible of this honor, and thankful for such a mark of their favor, I pray you to be the channel of communicating to them
			 these sentiments. from the circumstances of age and distance, I fear I shall be able to carry into their service little more than sincere dispositions to be useful to them whenever it shall be in
			 my
			 power.
          I avail myself of this occasion of placing a paper, which has long been in my possession, in a deposit where, if it has any value, it may at sometime be called into use. it is a compilation of historical facts relating, some of them to other states, but the most to Massachusets, and especially to the Indian affairs of that quarter, during the first century of our settlement. this being the department of our history in which materials are most defective, it may
			 perhaps offer something not elsewhere preserved. it seems to have been the work of a careful hand, and manifests an exactitude which commands confidence.
			 it was given to me about 50. years ago by
			 William Burnet Brown who removed to Virginia, from Massachusets I believe. he told me he had found it among the archives of his family.
			 I understood he was a descendant of your Governor Brown, son Burnet, son of the bishop of that name. the writer speaks of himself in one place only (pa. 11. column 1.) and I should have conjectured him to have been the Governor Burnet himself but that in pa. 7. col. 3. the Govr is spoken of in the 3d person. all this however is much more within the scope of your conjecture, & I pray you to accept the paper for
			 the use of the
			 society, & to be assured of the sentiments of my high
			 respect and esteem consideration.
          Th:
            Jefferson
        